Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 13, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147515 & (71)(72)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  _________________________________________                                                                David F. Viviano,
                                                                                                                       Justices
                                                                     SC: 147515
  In re COH, ERH, JRG, KBH, Minors.                                  COA: 309161
                                                                     Muskegon CC Family Division:
                                                                     08-036989-NA

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to vacate the order for stay is considered, and it is DENIED. We DIRECT
  that the children be returned to their foster home within 72 hours of entry of this order.
  The application for leave to appeal the June 25, 2013 judgment of the Court of Appeals
  remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 13, 2013
         t0813
                                                                                Clerk